EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles S. Ho (Reg. No. 51,807) on 4 August 2021.

The application has been amended as follows:

1. (Currently Amended) A method of optimizing a database system, comprising:
S1, snapshotting performance data of each Structured Query Language (SQL) sentence of the database system every preset first time, and arranging and storing snapshots according to a time sequence, wherein the performance data include a number of times of executions and a buffer gets data volume;
S2, correspondingly carrying out variance calculation on the performance data of a current snapshot and the performance data of a former snapshot respectively to calculate a total buffer gets data volume and a single-execution buffer gets data average volume corresponding to each SQL sentence within the preset first time;
S3, obtaining a value sum of the total buffer gets data volume and the single-execution buffer gets data average volume of each SQL sentence, and selecting an SQL sentence to be optimized on a basis of the value sum;

S31, carrying out a preliminary sequencing on SQL sentences according to sizes of corresponding total buffer gets data volumes, and then carrying out a secondary sequencing on the SQL sentences according to sizes of corresponding single-execution buffer gets data average volumes, and obtaining a comprehensive sequencing of the SQL sentences based on the preliminary sequencing and the secondary sequencing;
S32, calculating a target value corresponding to each SQL sentence by using a preset calculation rule based on the comprehensive sequencing, and selecting the SQL sentence to be optimized according to the target value;
wherein the step S32 comprises:
calculating a quotient of a comprehensive sequence number corresponding to the comprehensive sequencing of each SQL sentence to a quantity of all the SQL sentences, thus obtaining the target value corresponding to each SQL sentence;
analyzing whether a target value of at least one SQL sentence exists or not within a preset second time, wherein the preset second time is longer than the preset first time;
in response to determining that the target value of at the least one SQL sentence exists within the preset second time 
selecting the SQL sentences with target value sums greater than a preset value as the SQL sentences to be optimized; and
optimizing the selected SQL sentences.

11. (Currently Amended) An electronic device, comprising a memory and a processor connected with the memory, wherein the memory stores a system of optimizing a database system operated in the processor; the system of optimizing a database system operated in the processor is executed by the processor to implement following steps:
S1, snapshotting performance data of each Structured Query Language (SQL) sentence of the database system every preset first time, and arranging and storing snapshots according to a time sequence, wherein the performance data include a number of times of executions and a buffer gets data volume;
S2, correspondingly carrying out variance calculation on the performance data of a current snapshot and the performance data of a former snapshot respectively to calculate a total buffer gets data volume and a single-execution buffer gets data average volume corresponding to each SQL sentence within the preset first time;
S3, obtaining a value sum of the total buffer gets data volume and the single-execution buffer gets data average volume of each SQL sentence, and selecting an SQL sentence to be optimized on a basis of the value sum;
wherein the step S3 comprises:
S31, carrying out a preliminary sequencing on SQL sentences according to sizes of corresponding total buffer gets data volumes, and then carrying out a secondary sequencing on the SQL sentences according to sizes of corresponding single-execution buffer gets data average volumes, and obtaining a comprehensive sequencing of the SQL sentences based on the preliminary sequencing and the secondary sequencing;

wherein the step S32 comprises:
calculating a quotient of a comprehensive sequence number corresponding to the comprehensive sequencing of each SQL sentence to a quantity of all the SQL sentences, thus obtaining the target value corresponding to each SQL sentence;
analyzing whether a target value of at least one SQL sentence exists or not within a preset second time, wherein the preset second time is longer than the preset first time;
in response to determining that the target value of at the least one SQL sentence exists within the preset second time 
selecting the SQL sentences with target value sums greater than a preset value as the SQL sentences to be optimized; and
optimizing the selected SQL sentences.

16. (Currently Amended) A non-transitory computer readable storage medium, which stores a system of optimizing a database system, wherein the system of optimizing a database system operated in the processor is executed by the processor to implement following steps:
S1, snapshotting performance data of each Structured Query Language (SQL) sentence of the database system every preset first time, and arranging and storing snapshots according 
S2, correspondingly carrying out variance calculation on the performance data of a current snapshot and the performance data of a former snapshot respectively to calculate a total buffer gets data volume and a single-execution buffer gets data average volume corresponding to each SQL sentence within the preset first time;
S3, obtaining a value sum of the total buffer gets data volume and the single-execution buffer gets data average volume of each SQL sentence, and selecting an SQL sentence to be optimized on a basis of the value sum;
wherein the step S3 comprises:
S31, carrying out a preliminary sequencing on SQL sentences according to sizes of corresponding total buffer gets data volumes, and then carrying out a secondary sequencing on the SQL sentences according to sizes of corresponding single-execution buffer gets data average volumes, and obtaining a comprehensive sequencing of the SQL sentences based on the preliminary sequencing and the secondary sequencing;
S32, calculating a target value corresponding to each SQL sentence by using a preset calculation rule based on the comprehensive sequencing, and selecting the SQL sentence to be optimized according to the target value;
wherein the step S32 comprises: calculating a quotient of a comprehensive sequence number corresponding to the comprehensive sequencing of each SQL sentence to a quantity of all the SQL sentences, thus obtaining the target value corresponding to each SQL sentence;

in response to determining that the target value of at the least one SQL sentence exists within the preset second time 
selecting the SQL sentences with target value sums greater than a preset value as the SQL sentences to be optimized; and
optimizing the selected SQL sentences.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/Primary Examiner, Art Unit 2158